—Judgment, Supreme Court, New York County (Herbert Altman, J.), rendered December 7, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
Defendant’s request for an agency charge was properly denied since it was not supported by any reasonable view of the evidence, viewed most favorably to defendant. In this observation sale case involving several participants, defendant had no direct contact with the buyer and there is no basis for an inference that he was acting only on the buyer’s behalf (see, People v Herring, 83 NY2d 780). Concur—Nardelli, J.P., Saxe, Buckley, Sullivan and Gonzalez, JJ.